Order entered February 1, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00064-CV

                                    JAY COOPER, Appellant

                                               V.

     THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS
       SUCCESSOR IN INTEREST TO JPMORGAN CHASE BANK, Appellee

                          On Appeal from the County Court at Law No. 6
                                      Collin County, Texas
                              Trial Court Cause No. 006-02636-2018

                                             ORDER
                  Before Chief Justice Burns, Justice Brown, and Justice Nowell

       Before the Court are appellant’s January 31, 2019 objections to this Court’s order dated

January 24, 2019 and motion to extend the time to comply with that order. We OVERRULE

appellant’s objections.

       We GRANT appellant’s extension motion to the extent that appellant shall file, by

February 19, 2019, a copy of the order from the local administrative judge giving permission to

file this appeal. We again caution appellant that the Court will dismiss the appeal for want of

jurisdiction if appellant fails to comply.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE